86 F.3d 1149
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Rodgers BURNLEY, Plaintiff-Appellant,v.UNITED STATES of America;  United States Marine Corps;Board of Correction of Naval Records;  Naval DischargeReview Board;  Secretary of the Navy;  Department ofVeterans Affairs, Loan Processing Section, Roanoke,Virginia;  Department of Veterans Affairs, Loan GuarantyDivision;  Department of Veterans Affairs of Cleveland,Ohio;  Department of Veterans Affairs of the GeneralCounsel, Washington, DC;  Secretary of Veterans Affairs;Department of the Treasury, Defendants-Appellees.
No. 96-1030.
United States Court of Appeals, Fourth Circuit.
Submitted May 16, 1996.Decided June 3, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.   James R. Spencer, District Judge.  (CA-95-743).
John Rodgers Burnley, Appellant Pro Se.  Roger William Frydrychowksi, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his complaint for lack of jurisdiction.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Burnley v. United States, No. CA-95-743 (E.D.Va. Dec. 15, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.